Citation Nr: 1525421	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a laminectomy and discectomy with degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board notes that the Veteran's appeal originally included a claim for service connection for leg numbness.  However, in a February 2013 rating decision, the RO granted service connection for radiculopathy of the right lower extremity as secondary to the service-connected lumbar spine disability.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board also indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status and no further consideration is necessary.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are irrelevant to the issues on appeal or that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his notice of disagreement received in November 2010, the Veteran requested a hearing at the RO.  He submitted this request on a VA Form 9 before the AOJ issued a statement of the case; therefore, it is unclear whether he intended to submit a request for a hearing before the Decision Review Officer at the RO or a Board hearing before a Veterans Law Judge at the RO.  Nevertheless, a review of the record indicates that the Veteran has not been afforded his requested hearing.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, the AOJ should request that the Veteran clarify whether he would like to appear before a Decision Review Officer and/or a Veterans Law Judge.  Thereafter, the requested hearing must be scheduled, unless the appellant subsequently elects to withdraw his hearing request entirely.  As Decision Review Officer and travel Board hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to clarify whether the Veteran wants a hearing before a Decision Review Officer or before a Veterans Law Judge at the RO.  The AOJ should then take appropriate steps in order to schedule the Veteran for the Veteran's hearing at the RO in Los Angeles, California, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




